 



Exhibit 10.6
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 6,
2006, is made by and among Aether Holdings, Inc., a Delaware corporation (the
“Company”), and those stockholders listed on Exhibit A hereto (collectively
referred to as the “Stockholders”).
     WHEREAS, pursuant to the terms of that certain Agreement and Plan of
Merger, by and among the Company, UCC Capital Corp., UCC Consulting Corp., UCC
Servicing, LLC, the Securityholders thereof, AHINV Acquisition Corp., and Robert
D’Loren, as Securityholders’ Representative, dated the date hereof (the “Merger
Agreement”), as part of the Merger Consideration, certain of the Stockholders
received shares of common stock, par value $0.01 per share, of the Company;
     WHEREAS, pursuant to that certain letter agreement, dated February 17,
2006, between the Company and Jefferies & Company, Inc. (“Jefferies”), the
Company issued that certain Warrant, dated the date hereof, to Jefferies, which
is exercisable for shares of the Company’s common stock (“Jefferies Warrant
Shares”); and
     WHEREAS, the Company wishes to provide for certain registration rights in
connection with the Closing Shares issuable to the Stockholders at Closing and
in connection with the Jefferies Warrant Shares issuable to Jefferies.
     NOW THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
     1. Definitions. All capitalized terms used but not defined herein shall
have the meanings given to such terms in the Merger Agreement. For the purposes
of this Agreement, the following terms shall have the respective meanings set
forth below or elsewhere in this Agreement as referred to below:
     “Additional Shares” shall mean those shares of Purchaser Common Stock
issued to the Stockholders as Additional Merger Consideration as and to the
extent provided in Section 2.15 of the Merger Agreement.
     “Business Day” shall mean any day that is not a Saturday, a Sunday or a
legal holiday in the State of New York.
     “Closing Shares” shall mean those shares of Purchaser Common Stock issued
to the Stockholders upon the Closing (including the Escrow Shares) and the
Warrant Shares.
     “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
     “Executive Warrant Shares” shall mean the shares of Purchaser Common Stock
issuable upon exercise of that certain warrant issued to the Executive on the
date hereof.

 



--------------------------------------------------------------------------------



 



     “Registrable Securities” shall mean, collectively, the Closing Shares and
Additional Shares issued to the Stockholders pursuant to the Merger Agreement
and any other securities issued or issuable with respect to the Closing Shares
or Additional Shares by way of stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise; provided, however, that such Closing Shares and
Additional Shares shall cease to be Registrable Securities when (a) such shares
have been disposed of by the Stockholders in a public distribution of securities
effected pursuant to this Agreement, (b) such shares become eligible for resale
pursuant to Rule 144(k) promulgated under the Securities Act or other provision
of substantially similar effect, or (c) such shares have ceased to be
outstanding.
     “Required Stockholders” shall mean, at the relevant time of reference
thereto, those Stockholders holding, in the aggregate, fifty percent (50%) of
the Registrable Securities then outstanding and then held by all Stockholders.
     “Securities Act” shall mean the Securities Act of 1933, as amended and in
effect from time to time.
     “Warrant Shares” shall mean Executive Warrant Shares and the Jefferies
Warrant Shares.
     2. Registration and Sale.
          (a) Registration and Sale.
               (i) Subject to the limitations set forth in this Section 2(a)(i)
and in Sections 2(a)(ii) and (iii) and Section 7 below, the Company shall file,
(x) within sixty days (the “Filing Date”) of the Effective Date, a Registration
Statement on Form S-3 (or comparable or successor form) under the Securities Act
to register for resale all Registrable Securities (other than the Additional
Shares), and (y) within thirty days following each issuance of Additional
Shares, a Registration Statement on Form S-3 (or comparable or successor form)
under the Securities Act to register for resale all Registrable Securities
(other than the Additional Shares not issued under the Merger Agreement) (each,
a “Registration Statement”). The Company shall use its reasonable best efforts
to cause each Registration Statement to become effective as soon as possible
after filing and to remain effective for the period ending on the earlier of
(x) the Termination Date (as defined below) and (y) the date on which there are
no Registrable Securities covered by the Registration Statement, provided that
the Company shall not be required to maintain the effectiveness of a
Registration Statement to the extent that a subsequently filed Registration
Statement registers the resale of the Registrable Securities.
               The Registration Statement shall be filed as a “shelf”
registration statement pursuant to Rule 415 under the Securities Act (or any
successor rule) and shall cover the disposition of all Registrable Securities
covered by the Registration Statement in one or more underwritten offerings,
block transactions, broker transactions, at-market transactions and in such
other manner or manners as may reasonably be specified by the Required
Stockholders; provided, however, that the Required Stockholders may not request
an underwritten offering (i) unless the underwritten offering is for the sale of
Registrable Securities and would result in gross proceeds of at least
$50,000,000 (exclusive of underwriter fees, discounts and

2



--------------------------------------------------------------------------------



 



commissions) and (ii) such underwritten offering shall not take place any time
during the six month period immediately following the date of this Agreement;
provided that the Required Stockholders may not request more than one
underwritten offering in any twelve-month period. The Company shall use its
reasonable best efforts to keep such Registration Statement continuously
effective (in accordance with the last sentence of the first paragraph of this
Section 2(a)(i)), and in furtherance of such obligation, shall supplement or
amend such Registration Statement if, as and when required by the rules,
regulations and instructions applicable to the form used by the Company for such
registration or by the Securities Act or by any other rules and regulations
thereunder applicable to shelf registrations. If the Required Stockholders
intend to distribute Registrable Securities by means of an underwriting as set
forth above, they shall so advise the Company and the Company shall promptly
amend the prospectus as may be necessary to reflect the terms of such
underwriting. The Company shall have the right to select the managing
underwriter for such offering; provided, that such managing underwriter shall be
approved by the Required Stockholders, such approval not to be unreasonably
withheld or delayed. The Company shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting.
               (ii) Notwithstanding anything to the contrary in this Agreement,
if at any time after the filing of the Registration Statement, a majority of the
Board of Directors of the Company determines, in its good faith business
judgment, that the offering or sale of Registrable Securities covered by the
Registration Statement would materially interfere with or otherwise materially
adversely affect any financing, acquisition, corporate reorganization or other
material transaction or development involving the Company or any of its
Affiliates or require the Company to disclose matters that otherwise would not
be required to be disclosed at such time and the disclosure of which would be
materially adverse to the interests of the Company, then the Company may require
the suspension of the distribution of any Registrable Securities under that
Registration Statement (a “Blackout Period”) by giving written notice to the
Stockholders. Any such notice need not specify the reasons for such suspension
if a majority of the Board of Directors of the Company determines, in its good
faith business judgment, that doing so would interfere with or adversely affect
such transaction or development or would result in the disclosure of material
non-public information. In the event that such notice is given, then until a
majority of the Board of Directors of the Company has determined, in its good
faith business judgment, that such distribution would no longer materially
interfere with the matters described in the preceding sentence and has given
written notice thereof to the Stockholders, the Company’s obligations under
Section 3 to update or keep current the Registration Statement and the
Stockholders’ right to sell Registrable Securities pursuant to the Registration
Statement will be suspended, provided, that such suspension shall not exceed the
first to occur of (x) the filing of the Company’s next filing with the
Commission and (y) 120 days.
               (iii) The Company shall be entitled to include in the
Registration Statement filed or to be filed by the Company pursuant to
Section 2(a)(i) above shares of the capital stock of the Company to be sold by
the Company for its own account or for the account of any other stockholders of
the Company except as and to the extent that, in the opinion of the managing
underwriter (if such method of disposition shall be an underwritten public
offering), such inclusion would adversely affect the marketing of the
Registrable Securities to be sold or would reduce the number of Registrable
Securities registered on such Registration Statement.

3



--------------------------------------------------------------------------------



 



     3. Further Obligations of the Company. In connection with the Registration
Statement, the Company agrees that it shall also use its best efforts to do the
following as expeditiously as commercially reasonable:
          (a) prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the Termination Date and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by the
Registration Statement in accordance with the sellers’ intended method of
disposition set forth in the Registration Statement;
          (b) furnish to each Stockholder offering Registrable Securities under
the Registration Statement such number of copies of the Registration Statement
and the prospectus included therein (including each preliminary prospectus) as
such Stockholder may reasonably request;
          (c) register or qualify the Registrable Securities covered by the
Registration Statement under the securities or blue sky laws of such
jurisdictions within the United States as each Stockholder shall reasonably
request unless an available exemption to such registration or qualification
requirements is then available; provided that the Company shall not be obligated
to register or qualify such Registrable Securities in any jurisdiction in which
such registration or qualification would require the Company to qualify as a
foreign corporation or file any general consent to service of process where it
is not then so qualified or otherwise required to be qualified or has not
theretofore so consented;
          (d) timely file with the Commission such information as the Commission
may prescribe under Sections 13 or 15(d) of the Securities Exchange Act of 1934,
as amended, and otherwise use commercially reasonable efforts to ensure that the
public information requirements of Rule 144 under the Securities Act are
satisfied with respect to the Company;
          (e) notify the Stockholders promptly in writing (A) of any comments by
the Commission with respect to the Registration Statement or prospectus, or any
request by the Commission for the amending or supplementing thereof or for
additional information with respect thereto, (B) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement which is known to the Company or the initiation of any proceedings for
that purpose which are known to the Company and (C) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of such Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purposes; and
          (f) as promptly as practicable after becoming aware of such event,
notify each Stockholder of the occurrence of any event of which the Company has
knowledge, as a result of which the prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and to use its best efforts to promptly prepare a
supplement or amendment to the Registration Statement or other appropriate
filing with the Commission to correct such untrue

4



--------------------------------------------------------------------------------



 




statement or omission, and to deliver a number of copies of such supplement or
amendment to each Stockholder as such Stockholder may reasonably request.
     4. Obligations of the Stockholders. In connection with the registration of
the Registrable Securities, the Stockholders shall have the following
obligations:
          (a) It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement of the
Registrable Securities of each Stockholder that such Stockholder shall furnish
to the Company in writing such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities, and such Stockholder shall execute
such documents in connection with such registration as the Company may
reasonably request.
          (b) The Stockholder, by such Stockholder’s acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Registration Statement hereunder, unless such Stockholder has notified the
Company in writing of such Stockholder’s election to exclude all of such
Stockholder’s Registrable Securities from the Registration Statement.
          (c) Each Stockholder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in
Sections 2(a)(ii), 3(e) or 3(f) above, such Stockholder will immediately
discontinue disposition of its Registrable Securities pursuant to the
Registration Statement until such copies of the supplemented or amended
prospectus contemplated by Sections 2(a)(ii), 3(e) or 3(f) shall be furnished to
such Stockholder.
          (d) Each Stockholder shall take all other reasonable actions necessary
to expedite and facilitate the disposition by the Stockholder of the Registrable
Securities pursuant to the Registration Statement.
     5. Expenses.
     All expenses incurred by the Company in complying with its obligations
under this Agreement shall be paid by the Company, except that the Company shall
not be liable for any fees, discounts or commissions to any underwriter or any
fees or disbursements of counsel for any Stockholder, in either case in respect
of the Registrable Securities sold by any Stockholders.
     6. Indemnification and Contribution.
          (a) Indemnification by the Company. If any Registrable Securities are
registered for resale under the Securities Act pursuant to this Agreement, the
Company shall indemnify and hold harmless each Stockholder of such Registrable
Securities and such Stockholder’s directors, officers, employees and agents,
against any losses, claims, damages, liabilities or expenses, joint or several,
to which such Stockholder or any such director, officer, employee or agent may
become subject under the Securities Act or any other statute or at common law,
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement of any
material fact contained, on the effective date thereof, in the registration
statement under which such

5



--------------------------------------------------------------------------------



 



Registrable Securities were registered under the Securities Act or any final
prospectus contained therein (in each case as amended or supplemented, including
without limitation, any update pursuant to Rule 424(b) under the Securities
Act), provided that such final prospectus was used to effect a sale by such
Stockholder. (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading or, with respect to any prospectus, necessary to make the
statements therein in light of the circumstances under which they were made not
misleading, or (iii) any violation by the Company of the Securities Act or state
securities or blue sky laws applicable to the Company and relating to any action
or inaction required of the Company in connection with such registration or
qualification under such state securities or blue sky laws; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or expense arises out of or is based upon
any untrue statement or alleged untrue statement or any omission or alleged
omission made in such registration statement, final prospectus, or amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such Stockholder specifically for use in such registration
statement, prospectus, or amendment or supplement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Stockholder or such director, officer, employee or agent.
          (b) Stockholders’ Indemnification. In connection with the Registration
Statement, each such Stockholder will furnish to the Company such information as
shall reasonably be requested by the Company for use in such registration
statement or prospectus and shall severally, and not jointly, indemnify, to the
extent permitted by law, the Company, its directors, officers, employees and
agents against any losses, claims, damages, liabilities and expenses (under the
Securities Act, at common law or otherwise), insofar as such losses, claims,
damages, liabilities or expenses arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained on the
effective date thereof in the Registration Statement, or any final prospectus
included therein (in each case as amended or supplemented, including without
limitation, any update pursuant to Rule 424(b) under the Securities Act), but
only to the extent that such untrue statement of a material fact is contained
in, or such material fact is omitted from, written information furnished by such
Stockholder, specifically for use in such registration statement or prospectus;
provided, however, that the obligations of such Stockholders hereunder shall be
limited to an amount equal to the proceeds to each Stockholder of Registrable
Securities sold in connection with such registration.
          (c) Indemnification Procedures. Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof
(an “Indemnification Notice”), but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party unless the indemnifying party is materially and adversely
affected thereby. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof and, after
notice from the indemnifying party to such indemnified party of its election so
to assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 6(c) for any legal expenses
subsequently incurred by such indemnified

6



--------------------------------------------------------------------------------



 




party in connection with the defense thereof. Notwithstanding the foregoing, the
indemnified party shall have the right to employ its own counsel at its expense
unless (i) the employment of such counsel shall have been authorized in writing
by the indemnifying party or (ii) the attorneys for the indemnifying party shall
have concluded that there are defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party
and such counsel reasonably concludes that it is therefore unable to represent
the interests of both the indemnified and indemnifying party (in which case the
indemnifying party may employ separate counsel). In no event shall the
indemnifying party be liable for fees and expenses of more than one counsel
separate from its own counsel.
          (d) In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 6 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder
or any such controlling person in circumstances for which indemnification is
provided under this Section 6; then, and in each such case, the Company and such
holder will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) in such proportion
so that such holder is responsible for the portion represented by the percentage
that the public offering price of its Registrable Securities offered by the
registration statement bears to the public offering price of all securities
offered by such registration statement, and the Company is responsible for the
remaining portion; provided, however, that, in any such case, (A) no such holder
will be required to contribute any amount in excess of the net proceeds received
by such holder from the sale of such Registrable Securities offered by it
pursuant to such registration statement; and (B) no person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person or entity who
was not guilty of such fraudulent misrepresentation.
     7. Restrictions on Dispositions of Closing Stock.
          (a) For a period of six months commencing on the Effective Date (the
“Initial Lock-up”) Robert D’Loren shall not (i) offer, issue, sell, contract to
sell, transfer, pledge, assign, hypothecate or otherwise encumber or dispose of
(or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by any
Stockholder or any affiliate of any Stockholder or any person in privity with
any Stockholder or any affiliate of any Stockholder) directly or indirectly any
Closing Shares or any options, warrants or other securities convertible into or
exercisable or exchangeable for such Closing Shares or (ii) engage in any
transaction, whether or not with respect to any Closing Shares or any interest
therein, the intent or effect of which is to reduce the risk of owning such
shares (including, by way of example and not limitation, engaging in put, call,
short-sale, straddle or similar market transactions).

7



--------------------------------------------------------------------------------



 



          (b) Subject to applicable securities laws, commencing at the
expiration of the Initial Lock-up, Robert D’Loren may sell, transfer or
otherwise dispose of up to one-third of such Stockholder’s Closing Shares
without violating the provisions of Section 7(a) hereof, or such greater number
that are subject to a 10b5-1 plan.
          (c) Subject to applicable securities laws, commencing six months after
the expiration of the Initial Lock-up, Robert D’Loren may sell, transfer or
otherwise dispose of all or any of such Stockholder’s Closing Shares without
violating the provisions of Section 7(a) hereof, or such greater number that are
subject to a 10b5-1 plan.
          (d) The restrictions set forth in sections (a) through (c) above shall
lapse immediately at such time that Robert D’Loren is no longer Chief Executive
Officer of the Company.
          (e) In addition to applicable securities law requirements and the
legend requirements set forth in the Company’s certificate of incorporation, all
shares of Closing Stock subject to the provisions of this Section shall, until
the expiration of the stated time periods, bear a legend substantially as
follows:
“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH THE CONDITIONS
SPECIFIED IN THAT CERTAIN REGISTRATION RIGHTS AGREEMENT, DATED JUNE 6, 2006, BY
AND AMONG THE HOLDER OF THIS CERTIFICATE, AETHER HOLDINGS, INC. AND CERTAIN
OTHER STOCKHOLDERS OF AETHER HOLDINGS, INC., A COPY OF WHICH MAY BE INSPECTED BY
THE HOLDER OF THE CERTIFICATE AT THE PRINCIPAL OFFICES OF AETHER HOLDINGS, INC.
OR FURNISHED BY AETHER HOLDINGS, INC. TO THE HOLDER OF THIS CERTIFICATE UPON
WRITTEN REQUEST AND WITHOUT CHARGE.”
          (f) In addition to the foregoing, if requested at any time by the
Company and the managing underwriter of an underwritten public offering by the
Company of Common Stock, each Stockholder shall not sell or otherwise transfer
or dispose of any Registrable Securities or other securities of the Company held
by such Stockholder for a period of up to 120 days following the effective date
of any registration statement and/or date of any prospectus supplement covering
securities of the Company to be sold on its behalf to the public in an
underwritten offering. The Company may impose stop-transfer instructions with
respect to the Registrable Securities or other securities subject to the
foregoing restriction until the end of such 120-day period. Any Stockholder
receiving any written notice from the Company regarding the Company’s plans to
file a registration statement and/or prospectus supplement shall treat such
notice confidentially and shall not disclose such information to any person
other than as necessary to exercise its rights under this Agreement.

8



--------------------------------------------------------------------------------



 



     8. Miscellaneous.
          (a) Notices. All notices and other communications pursuant to this
Agreement shall be in writing, either hand delivered or sent by certified or
registered mail with charges prepaid or by commercial courier guaranteeing next
business day delivery, or sent by facsimile, and shall be addressed:
               (i) in the case of the Company, to the Company at its principal
office set forth in the Merger Agreement; and
               (ii) in the case of a Stockholder, to the address provided by
such Stockholder to the Company.
     Any notice or other communication pursuant to this Agreement shall be
deemed to have been duly given or made and to have become effective (i) when
delivered in hand to the party to which it was directed, (ii) if sent by
facsimile and properly addressed in accordance with the foregoing provisions of
this Section 8(a), when received by the addressee, (iii) if sent by commercial
courier guaranteeing next business day delivery, on the business day following
the date of delivery to such courier, or (iv) if sent by first-class mail,
postage prepaid, and properly addressed in accordance with the foregoing
provisions of this Section 8(a), (A) when received by the addressee, or (B) on
the third business day following the day of dispatch thereof, whichever of
(A) or (B) shall be the earlier.
          (b) Assignment. This Agreement shall inure to the benefit of and be
binding upon each Stockholder and its, his or her heirs and successors. The
Stockholders’ rights and obligations and each Stockholder’s rights and
obligations under this Agreement may only be assigned or delegated if each
Stockholder’s Registrable Securities are assigned to the same party to which the
rights hereunder are assigned or delegated, and such assignment of Registrable
Securities is not in violation of the Securities Act or any state securities
laws as set forth in the written opinion of counsel to such Stockholder,
reasonably satisfactory to the Company. The Company’s rights and obligations
under this Agreement shall not be assigned or delegated.
          (c) Amendment and Waiver. This Agreement may not be amended except by
an instrument in writing signed by the Company and by the Required Stockholders.
Any Stockholder may waive any of its, his or her rights under this Agreement
(including, without limitation, such Stockholder’s right to cause any other
Person to comply with such other Person’s obligations under this Agreement) only
by an instrument in writing signed by such Stockholder; provided, however, that
(i) any rights under this Agreement which inure to the benefit of any and all
Stockholders (including, without limitation, the right of any and all
Stockholders to cause any other Person to comply with such other Person’s
obligations under this Agreement) may be waived on behalf of any and all
Stockholders by an instrument in writing signed by the Required Stockholders.
Any waiver, pursuant to this Subsection 9(c), of a breach of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.
          (d) Governing Law; Headings. This agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
conflict of law

9



--------------------------------------------------------------------------------



 



provisions of such state. The headings in this Agreement are for convenience
only and shall not affect the construction hereof.
          (e) Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
          (f) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. This Agreement and the Merger
Agreement supersede all prior agreements and understandings between the parties
with respect to the subject matter contained herein and therein.
          (g) Gender and Number. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the plural form of names, defined terms, nouns and pronouns shall include
the singular and vice-versa.
          (h) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
          (i) Termination of Registration Rights. All of the Company’s
obligations to register Registrable Securities covered by a Registration
Statement (including without limitation to keep the Registration Statement
covering such Registrable Securities effective) shall terminate, if not
previously terminated pursuant to the terms of Section 2(a)(i), upon the earlier
of five (5) years from the date of the effectiveness of such Registration
Statement and such date that each Stockholder may sell all of the Registrable
Securities held by such Stockholder within a three-month period in accordance
with Rule 144(d) (the “Termination Date”).
[Remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Stockholders have executed this
Agreement as of the date first above written.

            AETHER HOLDINGS, INC.
      By:           Name:   David S. Oros        Title:   Chief Executive
Officer     

 



--------------------------------------------------------------------------------



 



                        ROBERT W. D’LOREN           

 



--------------------------------------------------------------------------------



 



                        ROBERT W. D’LOREN, as attorney-in-fact for each of the
Stockholders listed on Schedule 1 hereto     

 



--------------------------------------------------------------------------------



 



            JEFFERIES & COMPANY, INC.       By:           Name:          
Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A
Stockholders

          Name and Address of Stockholders   Number of Registrable Shares  
Robert W. D’Loren
       
c/o UCC Capital
       
1330 Avenue of the Americas
       
New York, NY 10019
       
 
       
James F. Haran
       
c/o UCC Capital
       
1330 Avenue of the Americas
       
New York, NY 10019
       
 
       
Barry J. Levien
       
235 Cleft Road
       
Mill Neck, NY 11765
       
 
       
The Robert D’Loren Family Trust Dated
       
March 29, 2002
       
c/o Mark X. DiSanto
       
Triple Crown Development
       
5351 Jaycee Avenue
       
Harrisburg, PA 17112
       
 
       
D’Loren Realty, LLC
       
c/o UCC Capital
       
1330 Avenue of the Americas
       
New York, NY 10019
       
 
       
D’Loren Levien Group, LLC
       
c/o UCC Capital
       
1330 Avenue of the Americas
       
New York, NY 10019
       
 
       
Jefferies & Company, Inc.
       
The Metro Center
       
One Station Place Three North
       
Stamford, CT 06902
       

 



--------------------------------------------------------------------------------



 



Schedule 1
Name of Stockholders
Robert W. D’Loren
James Haran
Barry Levien
The Robert D’Loren Family Trust Dated March 29, 2002
D’Loren Realty, LLC
D’Loren Levien Group, LLC
Jefferies & Company, Inc.

 